Exhibit 10.5

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
as of Executive’s date of hire, August 1, 2005 (the “Effective Date”), by and
between Poore Brothers, Inc., a Delaware corporation, (the “Company”), and
Steven Sklar, (the “Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is not currently employed with the Company and the Company
desires to attract and retain the services of Executive, and Executive desires
to become employed by the Company, on the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Company and Executive, intending to be legally
bound, hereby agree as follows:

 

1.                                       Employment.  The Company agrees to
employ Executive as Senior Vice President, Marketing of the Company, and
Executive accepts such employment and agrees to perform full-time employment
services for the Company, subject always to resolutions of the Board of
Directors of the Company (the “Board”), for the period and upon the other terms
and conditions set forth in this Agreement.

 

2.                                       Term.  The term of Executive’s
employment hereunder (the “Term”) shall commence on the Effective Date, and
shall continue until this Agreement is terminated upon written notice by either
party as set forth in Section 6 below, for any reason whatsoever, this being an
“at will” employment agreement.  Sections 6 and 7 of this Agreement shall govern
the amount of any compensation to be paid to Executive upon termination of this
Agreement and his employment.

 

3.                                       Position and Duties.

 

3.1.                              Service with the Company.  During the Term of
this Agreement, Executive agrees to perform such executive employment duties as
the Board or the President shall reasonably assign to him from time to time.

 

3.2.                              No Conflicting Duties.  Executive hereby
confirms that he is under no contractual commitments inconsistent with his
obligations set forth in this Agreement, and that during the Term of this
Agreement, he will not render or perform services, or enter into any contract to
do so, for any other corporation, firm, entity or person that are inconsistent
with the provisions of this Agreement or Executive’s fiduciary obligations to
the Company.

 

4.                                       Compensation and Benefits.

 

4.1.                              Annual Review and Base Salary.  The Executive
will receive annual performance and merit reviews effective at the beginning of
March each year.  As compensation

 

--------------------------------------------------------------------------------


 

for all services to be rendered by Executive under this Agreement, the Company
shall pay to Executive an annual salary of $200,000.00 (the “Base Salary”).  The
Base Salary shall be subject to review and change at the discretion of the Board
(or its Compensation Committee), however, the Base Salary may not be decreased
without the written consent of the Executive.  The Company shall pay the Base
Salary to Executive on the Company’s regularly scheduled paydays in accordance
with the Company’s normal payroll procedures and policies.

 

4.2.                              Bonuses.

 

4.2.1                        Executive may be eligible for annual bonuses as
determined by the Board (or its Compensation Committee) in its discretion.

 

4.2.2                        Executive is eligible for a hiring bonus of
$20,000.00, subject to the appropriate withholding taxes, payable on the
Effective Date if the Executive (i) submits his resignation letter in writing to
his current employer not later than June 24, 2005, and (ii) commences his
employment with the Company not later than August 1, 2005.

 

4.3.                              Restricted Stock Award.  Within thirty (30)
days after the Effective Date, the Company and Executive will enter into a
Restricted Stock Award Agreement (the “Award Agreement”), in the form attached
hereto as Exhibit A, pursuant to which the Company shall grant to Executive,
under the Company’s 2005 Equity Incentive Plan, rights to purchase $175,000 in
market value of shares of the Company’s Common Stock, on the terms and
conditions set forth in the Award Agreement and the 2005 Equity Incentive Plan.
 The Board of Directors (or its Compensation Committee) in their sole discretion
annually evaluates Executives and other Associates for eligibility to receive
additional equity incentive grants.

 

4.4.                              Participation in Benefit Plans.  Executive
shall be included to the extent eligible thereunder in any and all plans of the
Company providing general benefits for the Company’s executive employees,
including, without limitation, medical, dental, vision, disability, life
insurance, 401(k) plan, sick days, vacation, and holidays.  Executive’s
participation in any such plan or program shall be subject to the provisions,
rules, and regulations applicable thereto.  In addition, during the Term of this
Agreement, Executive shall be eligible to participate in all non-qualified
deferred compensation and similar compensation, bonus and stock plans offered,
sponsored or established by Company on a commensurate basis as any other
Executive of the Company.

 

4.5.                              Business Expenses.  In accordance with the
Company’s policies established from time to time, the Company will pay or
reimburse Executive for all reasonable and necessary out-of-pocket expenses
incurred by him in the performance of his duties under this Agreement, subject
to the presentment of appropriate supporting documentation.

 

4.6.                              Other Benefits.  During the Term of this
Agreement, the Company shall furnish to Executive the following benefits:

 

2

--------------------------------------------------------------------------------


 

4.6.1.                     Automobile Allowance.  The Company shall pay
Executive $650.00 per month as an automobile allowance, less any required
withholdings for tax purposes (the “Monthly Car Allowance”).  Executive shall
procure and maintain adequate insurance coverage on the automobile he uses for
Company purposes.  Executive acknowledges that he may recognize taxable income
in connection with these payments and that these amounts will be reflected on
Executive’s W-2, if required by law.

 

4.6.2.                     Cellular Telephone.  The Company shall furnish to
Executive a mobile or cellular telephone for Executive’s use and shall pay all
charges in connection therewith (except Executive shall reimburse the Company
for the charges each month that are in excess of $200 of charges in such month
that are not accounted for by Executive as charges for the purposes of the
Company).  The telephone to be furnished to Executive shall be agreed upon by
the Company and Executive from time to time.

 

5.                                       Relocation.  Poore Brothers will
provide you with a one-time non-accountable pre-tax lump sum relocation
allowance of $75,000.  Taxes will be withheld from this payment exclusive of
6.2% FICA taxes.  In addition, the Company will pay directly or you will be
reimbursed for reasonable moving expenses (acceptable documentation required)
related to your physical move from the Boston area not to exceed $19,000.

 

Poore Brothers requires Associates who receive relocation assistance to remain
voluntarily employed by the Company for a period of one year from the date of
the relocation payment.  Should you voluntarily leave the Company for any reason
during your first year of employment or if you family fails to move permanently
to the Phoenix area within one hundred and twenty (120) days of your start date,
you will be required to immediately repay the Company for the full amount of the
relocation assistance provided to you.

 

6.                                       Termination.

 

6.1.                              Disability.  At the Company’s election,
Executive’s employment and this Agreement shall terminate upon Executive’s
becoming totally or permanently disabled for a period of ninety (90) days or
more in any twelve (12) month period.  For purposes of this Agreement, the term
“totally or permanently disabled” or “total or permanent disability” means
Executive’s inability on account of sickness or accident, whether or not
job-related, to engage in regularly or to perform adequately his assigned duties
under this Agreement.  A reasonable determination by the Company of the
existence of a disability shall be conclusive for all purposes hereunder.  In
making such determination of disability, the Company may utilize such advice and
consultation as the Company deems appropriate, but there is no requirement of
procedure or formality associated with the making of a determination of
disability.

 

6.2.                              Death of Executive.  Executive’s employment
and this Agreement shall terminate immediately upon the death of Executive.

 

6.3.                              Termination for Cause.  The Company may
terminate Executive’s employment and this Agreement at any time for “Cause” (as
hereinafter defined) immediately upon written notice to Executive.  As used
herein, the term “Cause” shall mean that Executive

 

3

--------------------------------------------------------------------------------


 

shall have in the reasonable judgment of the Board (i) committed a criminal act
or a single act of fraud, embezzlement, breach of trust, or an act of gross
misconduct, or (ii) violated any material written Company policy or rules of the
Company, unless cured by Executive within 30 days following written notice
thereof to Executive, or (iii) Executive’s willful and material violation of, or
noncompliance with, any securities laws or stock exchange listing rules,
including, without limitation, the Sarbanes-Oxley Act of 2002, provided that
such violation or noncompliance resulted in material economic harm to the
Company, or (iv) refused to follow the reasonable written directions given by
the Board or its designee or breached any covenant or obligation under this
Agreement or other agreement with the Company, unless cured by Executive within
30 days following written notice thereof to Executive.

 

6.4.                              Resignation.  Executive’s employment and this
Agreement shall terminate on the earlier of the date that is one (1) month
following the written submission of Executive’s resignation to the Company or
the date such resignation is accepted by the Company.

 

6.5.                              Termination Without Cause.  The Company may
terminate Executive’s employment and this Agreement without cause upon written
notice to Executive.  Termination “without cause” shall mean termination of
employment on any basis (including no reason or no cause) other than termination
of Executive’s employment hereunder pursuant to Sections 6.1, 6.2, 6.3, or 6.4.

 

6.6.                                                                             
Surrender of Records and Property.  Upon termination of his employment with the
Company, Executive shall deliver promptly to the Company all credit cards,
computer equipment, cellular telephone, records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, data, tables,
calculations or copies thereof, that are the property of the Company and that
relate in any way to the business, strategies, products, practices, processes,
policies or techniques of the Company, and all other property, trade secrets and
confidential information of the Company, including, but not limited to, all
documents that in whole or in part contain any trade secrets or confidential
information of the Company that in any of these cases are in his possession or
under his control, and Executive shall also remove all such information from any
personal computers and other electronic devices that he owns or controls.

 

7.                                       Compensation Upon the Termination of
Executive’s Employment.

 

7.1.                              In the event that Executive’s employment and
this Agreement are terminated pursuant to Section 6.1 (Disability), 6.3 (Cause),
or 6.4 (Resignation), then Executive shall be entitled to receive Executive’s
then current Base Salary through the date his employment is terminated, but no
other compensation of any kind or amount.

 

7.2.                              In the event Executive’s employment and this
Agreement are terminated pursuant to Section 6.2 (Death), Executive’s
beneficiary or a beneficiary designated by Executive in writing to the Company,
or in the absence of such beneficiary, Executive’s estate, shall be entitled to
receive Executive’s then current Base Salary through the end of the month in
which his death occurs, but no other compensation of any kind or amount.

 

4

--------------------------------------------------------------------------------


 

7.3.                              Unless Section 8 applies, in the event
Executive’s employment and this Agreement are terminated by the Company pursuant
to Section 6.5 (Without Cause), the Company shall pay to Executive, as a
severance allowance, the following amounts, but no other compensation or
benefits of any kind: (a) his then current monthly Base Salary and Executive’s
Monthly Car Allowance for the nine (9) month period following the date of
termination, paid on the Company’s regular paydays throughout that 9-month
period; (b) for Executive’s benefit, up to $10,000.00 for outplacement services
for Executive with an outplacement firm selected by Executive; (c) within thirty
(30) days after termination of Executive’s employment, any amounts payable under
any bonus plans for which Executive is eligible to participate as of the date of
the termination of his employment, after pro rating all targets, quotas, and
bonus payments as of the termination date, regardless when such bonus may be due
under the bonus plan.  Executive shall be entitled to receive these benefits and
payments only if he complies with his continuing obligations to the Company as
set forth in this Agreement.

 

7.4.                              In the event that Executive’s employment and
this Agreement are terminated pursuant to 6.4 (Resignation) within twelve (12)
months after a Change in Control (as defined in Section 8.1 below), the Company
shall pay, for Executive’s benefit, up to $10,000.00 for outplacement services
for Executive with an outplacement firm selected by Executive.

 

8.                                       Change in Control.  In the event of
both a Change in Control (as defined below) and the occurrence of Good Reason
(as defined below), the Company shall, within thirty (30) days after occurrence
of the last of these conditions, pay Executive a lump sum amount equal to the
sum of (a) 200% of Executive’s then current annual Base Salary; (b) Executive’s
Monthly Car Allowance for twelve (12) months; and (c) any amounts payable under
any bonus plans for which Executive is eligible to participate as of the date of
the Change of Control, after pro rating all targets, quotas, and bonus payments
as of the date of the Change in Control, regardless when such bonus may be due
under the bonus plan.  Executive shall be entitled to receive these benefits and
payments only if he complies with his continuing obligations to the Company as
set forth in this Agreement.

 

8.1.                              Definition of Change in Control.  As used
herein, a “Change in Control” means both: (i) a change in the composition of the
Board, as a result of which less than a majority of the incumbent directors are
directors who either (x) had been directors of the Company on the date 24 months
prior to the date of the event that may constitute a Change in Control (the
“original directors”) or (y) were elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the aggregate of the
original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved; and (ii) one of the following events has occurred:  (a) the
consummation of a merger or consolidation of the Company with or into another
entity or any other corporate reorganization, if more than 30% of the combined
voting power of the continuing or surviving entity’s securities outstanding
immediately after such merger, consolidation, or other reorganization is owned
by persons who were not stockholders of the Company immediately prior to such
merger, consolidation, or other reorganization; or (b) the sale, transfer, or
other disposition of all or substantially all of the Company’s assets.  A
transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially

 

5

--------------------------------------------------------------------------------


 

the same proportions by the persons who held the Company’s securities
immediately before such transaction.

 

8.2.                              Definition of Good Reason.  As used herein,
“Good Reason” means any of the following:  (i) termination by the Company of
Executive’s employment and this Agreement without cause (as that term is defined
in Section 6.5) within three (3) months before, or within twelve (12) months
after, a Change in Control; (ii) a material reduction in Executive’s title,
status, authority, or responsibility at the Company within twelve (12) months
after a Change in Control; (iii) within twelve (12) months after a Change in
Control, there is a material reduction in the benefits that were in effect for
the Executive immediately prior to the Change in Control, and comparable
reductions have not been made in the benefits of the other members of senior
management of the Company; (iv) except with Executive’s prior written consent,
relocation of Executive’s principal place of employment to a location outside
Maricopa County, Arizona within twelve (12) months following a Change in
Control; or (v) any material breach by the Company of its material obligations
under this Agreement within twelve (12) months following a Change in Control.

 

9.                                       Release.  As a condition precedent to
the Company’s obligation to provide Executive with the amounts set forth in
Section 7.3, Section 7.4, or Section 8, Executive must first execute and deliver
to the Company a legal release, in form and substance acceptable to the Company,
in which Executive releases the Company and its affiliates, directors, officers,
employees, agents, and others affiliated with the Company from any and all
claims, including claims relating to the Executive’s employment with the
Company, the termination of Executive’s employment, if applicable, and any facts
constituting Good Reason.

 

10.                                 Ventures.  If, during the Term of this
Agreement, Executive is engaged in or associated with the planning or
implementing of any project, program, or venture involving the Company and a
third party or parties, all rights in the project, program, or venture shall
belong to the Company and shall constitute a corporate opportunity belonging
exclusively to the Company. Except as approved in writing by the Board,
Executive shall not be entitled to any interest in such project, program, or
venture or to any commission, finder’s fee, or other compensation in connection
therewith other than the Base Salary to be paid to Executive as provided in this
Agreement.

 

11.                                 Restrictions.

 

11.1.                        Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:

 

11.1.1.               “Trade Secrets” means information that is not generally
known about the Company or its business, including without limitation about its
products, recipes, projects, designs, developmental or experimental work,
computer programs, data bases, know-how, processes, customers, suppliers,
business plans, marketing plans and strategies, financial or personnel
information, and information obtained from third parties under confidentiality
agreements.  “Trade Secrets” also means formulas, patterns, compilations,
programs, devices, methods, techniques, or processes that derive independent
economic value, actual or potential,

 

6

--------------------------------------------------------------------------------


 

from not being generally known to the public or to other persons who can obtain
economic value from its disclosure or use, and is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy.  In particular,
the parties agree and acknowledge that the following list, which is not
exhaustive and is to be broadly construed, enumerates some of the Company’s
Trade Secrets, the disclosure of which would be wrongful and would cause
irreparable injury to the Company: (i) recipes for the Company’s specialty
potato chips, other salted snack foods, and other food products; (ii)
manufacturing processes for the foregoing products; (iii) pricing information;
(iv) product development, marketing, sales, customer, and supplier information
related to any Company product or service available commercially or in any stage
of development during Executive’s employment with the Company; and (v) Company
marketing and business strategies, ideas, and concepts.  Executive acknowledges
that the Company’s Trade Secrets were and are designed and developed by the
Company at great expense and over lengthy periods of time, are secret,
confidential, and unique, and constitute the exclusive property of the Company.

 

11.1.2.               “Restricted Field” means the business of manufacturing,
developing, marketing, and/or selling food products in any of the food
categories in which the Company operates upon Executive’s termination of
employment with the Company.  The Company is in the business of developing,
manufacturing, and selling these products in the Business Territory.

 

11.1.3.               “Non-Competition Period” means a period of 12 months after
the termination of Executive’s employment with the Company unless a court of
competent jurisdiction determines that that Period is unenforceable under
applicable law because it is too long, in which case the Non-Competition Period
shall be for the longest of the following periods that the court determines is
reasonable under the circumstances:  11 months, 10 months, 9 months, 8 months, 7
months, or 6 months after the termination of Executive’s employment with the
Company.

 

11.1.4.               “Business Territory” means the entire United States,
unless a court of competent jurisdiction determines that that geographic scope
is unenforceable under applicable law because it is too broad, in which case the
Business Territory shall be amended by eliminating geographical areas and states
from the following list until the Business Territory is determined to be
reasonable:  Alabama, Alaska, Arizona, Arkansas, California, Colorado,
Connecticut, Delaware, District of Columbia, Florida, Georgia, Hawaii, Idaho,
Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina,
South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, Washington,
District of Columbia, West Virginia, Wisconsin, Wyoming, Maricopa County,
Arizona, Phoenix, Arizona.  The parties acknowledge and agree that if any of the
geographic areas or States listed above are required by law to be eliminated, it
would be fair and appropriate to do so in the inverse order of the volume of
revenue received in the prior twelve (12) months by the Company from such area
or State at the time of determination.

 

7

--------------------------------------------------------------------------------


 

11.1.5.               “Non-Solicitation Period” means a period of 12 months
after the termination of Executive’s employment with the Company.

 

11.2.                        Non-Disclosure Obligations.  Executive shall not at
any time, during or after the Term of this Agreement, without the express
written consent of an officer of the Company, publish, disclose, or divulge to
any person, firm or corporation, or use directly or indirectly for the
Executive’s own benefit or for the benefit of any person, firm, corporation or
entity other than the Company, any Trade Secrets of the Company.

 

11.3.                        Non-Competition Obligations.  Executive
acknowledges the substantial amount of time, money, and effort that the Company
has spent and will spend in developing its products and other strategically
important information (including Trade Secrets), and agrees that during the
Non-Competition Period, Executive will not, alone or with others, directly or
indirectly, as an employee, agent, consultant, advisor, owner, manager, lender,
officer, director, employee, partner, stockholder, or otherwise, engage in any
Restricted Field activities in the Business Territory, nor have any such
relationship with any person or entity that engages in Restricted Field
activities in the Business Territory; provided, however, that nothing in this
Agreement will prohibit Executive from owning a passive investment of less than
one percent of the outstanding equity securities of any company listed on any
national securities exchange or traded actively in any national over-the-counter
market so long as Executive has no other relationship with such company in
violation of this Agreement.  The Non-Competition Period set forth in this
Section 11.3 shall be tolled during any period in which the Executive is in
breach of the restriction set forth herein.

 

11.4.                        Agreement Not to Solicit Customers.  Executive
agrees that during Executive’s employment with the Company hereunder and during
the Non-Solicitation Period, Executive will not, either directly or indirectly,
on Executive’s own behalf or in the service or on behalf of others, solicit,
divert, or appropriate, or attempt to solicit, divert, or appropriate, to any
business that engages in Restricted Field activities in the Business Territory
(i) any person or entity whose account with the Company was sold or serviced by
or under the supervision of Executive during the twelve (12) months preceding
the termination of such employment, or (ii) any person or entity whose account
with the Company has been directly solicited at least twice by the Company
within the year preceding the termination of employment (the “Customers”).  The
Non-Solicitation Period set forth in this Section 11.4 shall be tolled during
any period in which the Executive is in breach of the restriction set forth
herein.

 

11.5.                        Agreement Not to Solicit Employees.  Executive
agrees that during Executive’s employment with the Company hereunder and during
the Non-Solicitation Period, Executive will not, either directly or indirectly,
on Executive’s own behalf or in the service or on the behalf of others solicit,
divert, or hire away, or attempt to solicit, divert, or hire away any person
then employed by the Company, nor encourage anyone to leave the Company’s
employ.  The Non-Solicitation Period set forth in this Section 11.5 shall be
tolled during any period in which the Executive is in breach of the restriction
set forth herein.

 

11.6.                        Non-Disparagement.  Executive agrees that during
Executive’s employment with the Company hereunder and thereafter, he will not,
either directly or indirectly,

 

8

--------------------------------------------------------------------------------


 

disparage, defame, or besmirch the reputation, character, or image of the
Company or its products, services, employees, directors, or officers.

 

11.7.                        Reasonableness.  Executive and the Company agree
that the covenants set forth in this Agreement are appropriate and reasonable
when considered in light of the nature and extent of the Company’s business. 
Executive further acknowledges and agrees that (i) the Company has a legitimate
interest in protecting the Company’s business activities and its current,
pending, and potential Trade Secrets; (ii) the covenants set forth herein are
not oppressive to Executive and contain reasonable limitations as to time,
scope, geographical area, and activity; (iii) the covenants do not harm in any
manner whatsoever the public interest; (iv) Executive’s chosen profession,
trade, or business is in manufacturing, developing, and marketing retail food
products (the “Profession”) (v) the Restricted Field is only a very small or
limited part of the Profession, and Executive can work in many different jobs in
Executive’s Profession besides those in the Restricted Field; (vi) the covenants
set forth herein do not completely restrain Executive from working in
Executive’s Profession, and Executive can earn a livelihood in Executive’s
Profession without violating any of the covenants set forth herein; (vii)
Executive has received and will receive substantial consideration for agreeing
to such covenants, including without limitation the consideration to be received
by Executive under this Agreement; (viii) if Executive were to work for a
competing company that engages in activities in the Restricted Field, there
would be a substantial risk that Executive would inevitably disclose Trade
Secrets to that company; (ix) the Company competes with other companies that
engage in Restricted Field Activities in the Business Territory, and if
Executive were to engage in prohibited activities in the Restricted Field within
the Business Territory, it would harm the Company; (x) the Company expends
considerable resources on hiring, training, and retaining its employees and if
Executive were to engage in prohibited activities during the Non-Solicitation
Period, it would harm the Company; and (xi) the Company expends considerable
resources acquiring, servicing, and retaining its Customers and if Executive
were to engage in prohibited activities during the Non-Solicitation Period, it
would harm the Company.

 

12.                                 Other Agreements.  Executive reaffirms
Executive’s obligations set forth in the Employee Proprietary Rights Agreement
attached hereto as Exhibit B.  Executive further acknowledges and agrees that he
will comply with all other Company policies and procedures, including, without
limitation, the Company’s Stock Trading policy.

 

13.                                 Assignment.  This Agreement shall not be
assignable, in whole or in part, by either party without the written consent of
the other party, except that the Company may, without the consent of Executive,
assign its rights and obligations under this Agreement to any corporation, firm
or other business entity (i) with or into which the Company may merge or
consolidate, (ii) to which the Company may sell or transfer all or substantially
all of its assets or (iii) of which 30% or more of the equity investment and of
the voting control is owned, directly or indirectly, by, or is under common
ownership with, the Company.  Upon such assignment by the Company, the Company
shall attempt to obtain the assignees’ written agreement enforceable by
Executive to assume and perform, from and after the date of such assignment, the
terms, conditions, and provisions imposed by this Agreement upon the Company. 
After any such assignment by the Company and such written agreement by the
assignee, the Company shall be

 

9

--------------------------------------------------------------------------------


 

discharged from all further liability hereunder and such assignee shall
thereafter be deemed to be the Company for the purposes of all provisions of
this Agreement including this Section 13.

 

14.                                 Other Provisions.

 

14.1.                        Governing Law.  This Agreement is made under and
shall be governed by and construed in accordance with the laws of the State of
Arizona without reference to conflicts of law provisions thereof.

 

14.2.                        Injunctive Relief.  Executive agrees that it would
be difficult to compensate the Company fully for damages for any violation of
the provisions of this Agreement.  Accordingly, Executive specifically agrees
that the Company shall be entitled to temporary and permanent injunctive relief
to enforce the provisions of this Agreement.  This provision with respect to
injunctive relief shall not, however, diminish the right of the Company to claim
and recover damages in addition to injunctive relief.

 

14.3.                        Prior Agreements.  This Agreement contains the
entire agreement of the parties relating to the subject matter hereof and
supersedes all prior agreements and understanding with respect to such subject
matter, and the parties hereto have made no agreements, representations, or
warranties relating to the subject matter of this Agreement which are not set
forth herein.

 

14.4.                        Withholding Taxes and Right of Offset.  The Company
may withhold from all payments and benefits under this Agreement all federal,
state, city, or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.  Executive agrees that the Company may offset
any payments owed to Executive pursuant to this Agreement or otherwise against
any amounts owed by the Executive to the Company.

 

14.5.                        Amendments.  No amendment or modification of this
Agreement shall be deemed effective unless made in writing signed by Executive
and the Company.

 

14.6.                        No Waiver.  No term or condition of this Agreement
shall be deemed to have been waived nor shall there be any estoppel to enforce
any provisions of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought.  Any written
waiver shall not be deemed a continuing waiver unless specifically stated, shall
operate only as to the specific term or condition waived, and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

 

14.7.                        Severability.  To the extent any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted from
this Agreement and the remainder of such provision and of this Agreement shall
be unaffected and shall continue in full force and effect.

 

10

--------------------------------------------------------------------------------


 

14.8.                        Survivability.  Sections 7, 8, 9, 11, 12, 13, and
14 of this Agreement shall survive the termination of this Agreement and the
termination of Executive’s employment with the Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

 

 

 

“Company”:

Poore Brothers, Inc.

 

 

 

/s/ Rick Finkbeiner

 

 

By: Rick Finkbeiner

 

Title: SVP and CFO

 

 

 

 

 

“Executive”:

/s/ Steven Sklar

 

 

Steven Sklar

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

OFFICER AWARD

AGREEMENT

 

12

--------------------------------------------------------------------------------


 

POORE BROTHERS, INC.

RESTRICTED STOCK AGREEMENT

 

Poore Brothers, Inc. (the “Company”) hereby grants you,
                                                   (“Employee”), a grant of
restricted stock. The date of this Agreement is                       , 2005.
Subject to the provisions set forth in this Agreement and the provisions of the
Company’s 2005 Equity Incentive Plan, a copy of which is attached hereto as
Exhibit A (the “Plan”), the principal features of this grant are as follows:

 

NUMBER OF SHARES OF RESTRICTED STOCK:

 

 

 

 

 

 

 

PURCHASE PRICE PER SHARE:

 

$

0.01

 

 

SCHEDULED VESTING DATES

 

NUMBER OF SHARES

 

 

 

 

 

                     , 2006

 

 

 

                     , 2007

 

 

 

                     , 2008

 

 

 

 

Employee understands that under Section 83 of the Internal Revenue Code of 1986,
as amended (the “Code”), as the Shares vest, the fair value of such Shares will
be reportable as ordinary income at that time.  Employee further understands
that instead of being taxed when and as the Shares vest, Employee may elect to
be taxed as of the purchase date of the Shares with respect to the fair value of
all Shares on such date less the purchase price paid for the Shares.  Such
election may only be made under Section 83(b) of the Code with the I.R.S. within
thirty (30) days after the Grant Date.  The form for making this election may be
provided by the Company for Employee’s convenience only.  Employee understands
that failure to make this filing within the thirty (30) day period will result
in the recognition of ordinary income as the Shares vest.  EMPLOYEE ACKNOWLEDGES
THAT IT IS EMPLOYEE’S SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A
TIMELY ELECTION UNDER SECTION 83(b), EVEN IF EMPLOYEE REQUESTS THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON EMPLOYEE’S BEHALF.  EMPLOYEE IS
RELYING SOLELY ON EMPLOYEE’S ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER
OR NOT TO FILE AN 83(b) ELECTION.

 

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in this Agreement and
the Plan attached hereto as Exhibit A, including without limitation provisions
relating to vesting and forfeiture of shares covered by this grant.  PLEASE BE
SURE TO READ THIS AGREEMENT AND THE PLAN IN THEIR ENTIRETY.

 

POORE BROTHERS, INC.

EMPLOYEE

 

 

By:

 

 

 

 

Print Name:

 

 

Print Name:

 

 

Print Title:

 

 

Date:

 

 

Date:

 

 

 

 

13

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

1.                                       Incorporation of the Plan.  The Plan
attached hereto is incorporated by reference into this Agreement, and any
capitalized term not defined in this Agreement shall have the meaning ascribed
to such term under the Plan.  To the extent that any provisions of this
Agreement violates or is inconsistent with the Plan, the Plan shall govern and
any inconsistent provision in this Agreement shall be of no force or effect.

 

2.                                       Grant.  The Company hereby grants to
the Employee the right to purchase                shares (the “Shares”) of the
Company’s Common Stock, $0.01 par value per share (the “Common Stock”) at a
purchase price of $0.01 per Share, subject to all of the terms and conditions in
this Agreement. The Employee has until                   , 2005 to make such
purchase after which date he will have no further right to purchase the Shares
under this Agreement.

 

3.                                       Shares Held in Escrow. Unless and until
the Shares have vested in the manner set forth in paragraphs 4 or 5, such Shares
will be issued in the name of the Employee and held by the Secretary of the
Company as escrow agent (the “Escrow Agent”), and cannot be sold, transferred or
otherwise disposed of, nor pledged or otherwise hypothecated. The Company may
instruct the transfer agent for its Common Stock to place a legend on the
certificates representing the Shares or otherwise note its records as to the
restrictions on transfer set forth in this Agreement. The certificate or
certificates representing such Shares will not be delivered by the Escrow Agent
to the Employee unless and until the Shares have vested and all other terms and
conditions in this Agreement have been satisfied.

 

4.                                       Vesting Schedule. Except as provided in
Section 5, and subject to Section 6,                  Shares subject to this
grant will vest on                             , 2006,                  Shares
subject to this grant will vest on                             , 2007 and
                 Shares subject to this grant will vest on
                            , 2008; provided, however, that vesting will occur
only if the Company employs the Employee through the applicable vesting date.

 

5.                                       Board Discretion. The Board, in its
discretion, may accelerate the vesting of the balance, or some lesser portion of
the balance, of the unvested Shares at any time. If so accelerated, such Shares
will be considered as having vested as of the date specified by the Board.

 

6.                                       Forfeiture.  Notwithstanding any
contrary provision of this Agreement, the balance of the Shares that have not
vested pursuant to paragraphs 4 or 5 will thereupon be  forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company upon the date the Employee’s employment with the Company terminates for
any reason. The Employee will not be entitled to a refund of the price paid for
any Shares returned to the Company pursuant to this paragraph 6. The Employee
hereby appoints the Escrow Agent with full power of substitution, as the
Employee’s true and lawful attorney-in-fact with irrevocable power and authority
in the name and on behalf of the Employee to take any action and execute all
documents and instruments, including, without limitation, stock powers which may
be necessary to transfer the certificate or certificates evidencing such
unvested Shares to the Company upon such termination.

 

7.                                       Death of Employee. Any distribution or
delivery to be made to the Employee under this Agreement will, if the Employee
is then deceased, be made to the Employee’s designated beneficiary, or if no
beneficiary survives the Employee, to the administrator or executor of the
Employee’s estate. Any such transferee must furnish the Company with (a) written
notice of his or her status as transferee, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer.

 

14

--------------------------------------------------------------------------------


 

8.                                       Withholding.  Notwithstanding any
contrary provision of this Agreement, no certificate representing the Shares may
be released from the escrow established pursuant to paragraph 3 unless and until
satisfactory arrangements (as determined by the Board) will have been made by
the Employee with respect to the payment of income and employment taxes which
the Company determines must be withheld with respect to such Shares.

 

9.                                       Rights as Shareholder.  Employee shall
have all rights of a shareholder prior to the vesting of the Shares, including
the right to vote the Shares and receive all dividends and other distributions
paid or made with respect thereto.

 

10.                                 No Effect on Employment.  Only the terms of
any written employment agreement between the Company and Employee’s (and not
this Agreement) shall govern the terms of Employee’s employment, and nothing in
this Agreement shall constitute any assurance of employment of Employee by the
Company for any period, including any period necessary for the Shares to vest. 
The Company or the Affiliate will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment of the Employee at
any time for any reason whatsoever, with or without good cause, subject to the
terms of any such written employment agreement..

 

11.                                 Entire Agreement; Amendment.  This Agreement
embodies the entire understanding and agreement of the parties in relation to
the subject matter hereof, and no promise, condition, representation or
warranty, expressed or implied, not herein stated, shall bind either party
hereto.  This Agreement may be amended only by a writing executed by the Company
and Employee that specifically states that it is amending this Agreement. 
Notwithstanding the foregoing, this Agreement may be amended solely by the Board
by a writing which specifically states that it is amending this Agreement, so
long as a copy of such amendment is delivered to Employee, and provided that no
such amendment adversely affects the rights of Employee hereunder without
Employee’s written consent.  Without limiting the foregoing, the Board reserves
the right to change, by written notice to Employee, the provisions of the Shares
or this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant as a result of any change in applicable laws or regulations
or any future law, regulation, ruling or judicial decisions, provided that any
such change shall be applicable only to the Shares which are than subject to
restrictions as provided herein.

 

12.                                 Severability.  If all or any part of this
Agreement is declared by any court or government authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Agreement not declared to be unlawful or invalid.  Any Section of this
Agreement so declared to be unlawful or invalid shall, if possible, be construed
in a manner that will give effect to the terms of such Section to the fullest
extent possible while remaining lawful and valid.

 

13.                                 Binding Effect and Benefit.  This Agreement
shall be binding upon and, subject to the conditions hereof, inure to the
benefit of the Company, its successors and assigns, and Employee and Employee’s
successors and assigns.

 

14.                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Arizona
without regard to principles of conflicts of law.

 

15

--------------------------------------------------------------------------------


 

Form of 83(b) Election

 

Election to Include Value of Restricted Property in Gross Income
in Year of Transfer under Code § 83(b)

 

The undersigned hereby makes an election pursuant to § 83(b) of the Internal
Revenue Code (the “Code”) with respect to the property described below and
supplies the following information in accordance with the regulations
promulgated thereunder:

 

1.                                      The name, address and taxpayer
identification number of the undersigned are:

 




Social Security No.                                   

 

2.                                      Description of property with respect to
which the election is being made:

 

                             (                ) restricted shares of
                           Stock (the “Property”), $           par value, of
Poore Brothers, Inc. (the “Company”).

 

3.                                      The date on which property was
transferred is                                     .

 

The taxable year to which this election relates is calendar year 20    .

 

4.                                      The nature of the restriction(s) to
which the property is subject is:

 

The Property is subject to certain restrictions set forth in that certain
Restricted Stock Award Agreement dated as of                     .

 

5.                                      Fair market value:

 

The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the property with respect to which this election is being made is
$                 ($             per share).

 

6.                                      Amount paid for property:

 

Taxpayer paid a total of $                   ($0.01 per share) for the Property.

 

7.                                      Furnishing statement to employer:

 

A copy of this statement has been furnished to the Company.


 


DATED:


 


 


SIGNATURE:


 


 

 

 

 

Print Name:

 

16

--------------------------------------------------------------------------------


 

Exhibit B

 

Poore Brothers, Inc. Proprietary Rights Agreement

 

 

THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS WHICH ARE BINDING.  PLEASE READ IT
IN FULL BEFORE YOU SIGN

 

 

I recognize the importance of protecting the Company’s relationships and its
rights to inventions, discoveries, ideas, confidential information and other
intellectual property, and for good and valuable consideration which I have
received, including my engagement to provide services to the Company as an
independent contractor or at-will employee (in either event referred to
hereinafter as my “Relationship with the Company,”) or the continuation of my
Relationship with the Company, I agree to the following:

 

1.                                      DEFINITIONS.  For the purposes of this
Agreement:

 

(a)                                  “Company” means Poore Brothers, Inc., and
its subsidiaries.

 

(b)                                 “Creation” means any invention, discovery,
idea, concept, design, process, work of authorship, development or improvement
(whether or not subject to copyright or patent protection and whether or not
reduced to practice by me):  (i) relating to any past, present or reasonably
anticipated business of the Company and which is or was created or otherwise
developed during my Relationship with the Company, (ii) which is or was created
or otherwise developed while performing work for the Company, or (iii) which is
or was created or otherwise developed at any time using equipment, supplies,
facilities, information or proprietary rights or other property of the Company.

 

(c)                                  “Computer Information” means all
information and communications created, received, or stored on or passed through
the Company’s computer and communications systems.  Among other things, Computer
Information includes all of my files, voice mail and e-mail.

 

(d)                                 “Confidential Information” means information
(including information created by me) which is not generally known about the
Company or its business, including without limitation about its products,
projects, designs, developmental or experimental work, computer programs,
software, data bases, know-how, processes, formulas, recipes, manufacturing
processes, customers, suppliers, business plans, marketing plans and strategies,
finances, or personnel, and information obtained from third parties under
confidentiality agreements.

 

2.                                      OWNERSHIP OF CREATIONS

 

(a)                                  Inventions Retained.  I represent that all
matters which I have created or otherwise developed prior to my Relationship
with the Company or my signing this Agreement, which I wish to exclude from my
obligations to the Company under this agreement, are listed below.  If no items
are listed below, I represent that there are no such matters to be excluded.

 

17

--------------------------------------------------------------------------------


 

 

 

 

(b)                                 Assignment of Creations.  I hereby agree to
hold in trust for the sole right and benefit of the Company and assign to the
Company all my right, title and interest in and to any and all Creations created
or otherwise developed, alone or in conjunction with others.  I further agree to
assign to any third party, including the United States government, all my right,
title and interest in and to any and all Creations whenever such assignment is
requested by a contract between the Company and such third party.

 

(c)                                  Maintenance of Records.  I agree to keep
and maintain adequate and current written records of all Creations made by me,
in the form of notes, sketches, drawings and other notations which may be
specified by the Company, which records shall be available to and remain the
sole property of the Company at all times.

 

(d)                                 Disclosure of Creations and Filings.  I
agree to promptly disclose to the Company in writing all Creations created or
otherwise developed by me alone or in conjunction with others, as well as any
and all patent applications or copyright registrations filed by me during and
within one (1) year after termination of my Relationship with the Company.

 

(e)                                  Assistance.  During and after the period of
my Relationship with the Company, I agree that I will give the Company all
assistance it reasonably requires (at the Company’s expense) to file for,
maintain, protect and enforce the Company’s patents, copyrights, trademarks,
trade secrets and other rights in Creations, in any and all countries.  To that
end I will sign documents and do other acts which the Company may determine
necessary or desirable including, without limitation, giving evidence and
testimony in support of the Company’s rights hereunder.

 

(f)                                    Intellectual Property Rights in Works of
Authorship.  I acknowledge and agree that any intellectual property rights in
Creations which are works of authorship belong to the Company and are “works
made for hire” within the definition of section 101 of the United States
Copyright Acts of 1976, Title 17, United States Code.  The Company or any of its
direct or indirect licensees shall not be obligated to designate me as author of
any design, software, firmware, related documentation, or any other work of
authorship when distributed publicly or otherwise, nor to make any distribution.

 

3.                                      CONFIDENTIAL INFORMATION

 

(a)                                  Ownership of Confidential Information.  All
Confidential Information which I create or otherwise develop or which comes into
my possession or that previously came into my possession shall be and remain the
exclusive property of the Company.

 

(b)                                 No Disclosure of Confidential Information. 
Unless authorized in writing by the Company, I will maintain all Confidential
Information in confidence and, except as necessary in conjunction with my work
for the Company, will not copy or make notes of, divulge to anyone outside the
Company or use any of the Confidential Information for my own or another’s
benefit, either during or after the term of my Relationship with the Company.  I
agree that I will promptly disclose to the Company all Confidential Information
developed by me.  I will abide by any policies and procedures adopted from time
to time by the Company to facilitate such disclosures.

 

(c)                                  Returning the Company Documents and
Tangible Property.  Upon request of the Company and, in any event, upon
termination of my Relationship with the Company, I will promptly

 

18

--------------------------------------------------------------------------------


 

surrender and deliver to the Company (and will not keep in my possession or
deliver to anyone else) and agree not to use any Confidential Information,
records, data, notes, reports, proposals, lists, correspondence, computer code,
specifications, drawings, blueprints, sketches, flow diagrams, materials, 
equipment, devices or any other documents or property (including photocopies or
other reproductions of any of the aforesaid items) of the Company.

 

(d)                                 Confidential Information of Third Parties. 
During my Relationship with the Company I may receive, under non-disclosure
agreements agreed to by authorized representatives of the Company, information
claimed by third parties to be their confidential information.  I agree that I
will respect such agreements and will not disclose such information to any
person or organization, except as is necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third parties.  At the
request of the Company and, in any event, upon the termination of my
Relationship with the Company, I will promptly surrender to the Company any such
information.

 

4.                                       NON-USE OF PROPERTY OF THIRD PARTIES.
  During my Relationship with the Company, I will not improperly use or disclose
any confidential or proprietary information or property of any third party
(including any former employer).

 

5.                                       NO PRIOR RESTRICTIONS.  I hereby
represent and warrant that I am free to enter into or continue my Relationship
with the Company and that there are no contracts or restrictive covenants
preventing full performance of my duties.

 

6.                                       LIMITATIONS ON COMPETITIVE ACTIVITIES
DURING RELATIONSHIP.  During my Relationship with the Company, I will not, alone
or with others, directly or indirectly, work on, plan, prepare for, organize or
engage in any consulting, employment or other business activity (whether or not
for compensation) that is competitive with the business in which the Company is
involved or may hereafter become involved, nor will I engage in any other
activity that conflicts with my obligations to the Company.  Prior to working
on, planning, preparing for, organizing or engaging in any consulting,
employment or other business activity outside my Relationship with the Company,
I will consult my manager or supervisor to ensure that no conflict of interest
with the Company exists.

 

7.                                       PUBLISHING.  Unless approved by the
Company in writing, I will not publish anything in the Company’s business areas
of interest during my Relationship with the Company.

 

8.                                       NO GUARANTEE OF EMPLOYMENT.  I
expressly acknowledge and agree that this is not an agreement by the Company to
employ me, or otherwise engage my services, for any period, and unless otherwise
expressly agreed in writing between me and the Company, my Relationship with the
Company may be terminated at any time, with or without cause by either myself or
the Company.  All of the terms of this Agreement shall survive any termination
of my Relationship with the Company.

 

9.                                       NO EXPECTATION OF PRIVACY.  The Company
retains the right, with or without cause or notice to me, to access or monitor
all Computer Information, including but not limited to my e-mail and voice
mail.  I agree that I have no reasonable expectation of privacy in the Computer
Information and expressly waive any right of privacy or similar right in the
Computer Information.  I agree that Computer Information is the sole and
exclusive property of the Company.  Any of my files, e-mail or other Computer
Information stored on the Company’s computer and/or communications systems shall
become the property of the Company.  I agree that I shall not install or use
encryption software on any of the Company’s computers without first obtaining
written permission from my manager or supervisor.  I agree that I shall not use
passwords or encryption keys that are unknown to my manager or supervisor.

 

19

--------------------------------------------------------------------------------


 

10.                               MISCELLANEOUS

 

(a)                                  Severability. If any provision of this
Agreement or portion thereof is determined by a court of competent jurisdiction
to be wholly or partially unenforceable for any reason, such provision or
portion thereof shall be considered separate from the remainder of this
Agreement, which shall remain in full force and effect.

 

(b)                                 Waiver.  The Company’s waiver or failure to
enforce any violation or provision of this Agreement shall not constitute a
waiver of its rights hereunder with respect to any other or continuing violation
or provision of this Agreement, and shall be effective only if in writing,
signed by the Company, and then only in the specific instance and for the
specific purpose given.

 

(c)                                  Governing Law. This agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Arizona.  I agree that suit to enforce any provision of this Agreement or to
obtain any remedy with respect hereto may be brought in Superior Court, Maricopa
County, Arizona, and for this purpose I hereby expressly and irrevocably consent
to the jurisdiction of this court.

 

(d)                                 Successors.  This Agreement shall be for the
benefit of and be binding upon:  i) my executors, heirs, legatees and personal
representatives, and ii) the successors and assigns of the Company.

 

(e)                                  Entirety of Agreement.  This Agreement
supersedes all prior agreements concerning Creations, Computer Information,
Confidential Information, and the other matters referred to herein between
myself and the Company.  No amendment or modification of this Agreement shall be
deemed effective unless made in writing signed by me and the Company.

 

 

Employee or Independent Contractor:

 

 

 

/s/ Steven Sklar

 

 

Signature

 

 

Steven Sklar

 

 

Print Name

 

 

8/1/05

 

 

Date

 

 

 

Accepted and agreed:

 

 

 

Poore Brothers, Inc.

 

 

 

By:

/s/ Rick Finkbeiner

 

 

Name: Rick Finkbeiner

 

Its: SVP and CFO

 

 

20

--------------------------------------------------------------------------------